DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The Examiner has objected to the specification filed 17 June 2020 because it fails to clearly describe and define the claimed invention. The specification instead mostly details the method and results of testing techniques for treating heart valve leaflets. For example, the specification describes a bipolar lacerator, but fails to explain how the two exposed regions may exist on the same wire to form a bipolar lacerator, which is not known in the art of bipolar electrosurgical devices. Therefore, the specification would not enable a person of ordinary skill in the art to reproduce the claimed lacerator device (see MPEP 608.01). 

Drawings
The drawings are objected to by the Examiner because it is difficult to discern the claimed invention in many of the figures and there is not a figure which clearly shows a complete embodiment of the claimed invention. Various elements are referred to by color instead of a reference character yet the drawings and photos are shown in grayscale. For example, Figs. 17-20 illustrate “an energized wire (in blue)” (p. 25, lines 28) and “denuded region (yellow)” (p. 26, line 6). However, the figures are not available in color and do not include any reference characters or labels to distinguish the elements of the claimed invention. Please note that drawings and photos are not provided to the Examiner in color and referring to colored elements should be avoided. Additionally, there are not any figures which detail the entirety of an exemplary embodiment of the claimed invention. Only drawings which display the distal end of the claimed invention are included, specifically Figs. 16-20. It is recommended that Applicant modify the drawings and specification to clearly point out and describe the claimed invention, such as by adding reference characters to figures which illustrate the claimed invention in order to distinguish the claimed elements and including drawings which detail the whole device, such as its distinct proximal and distal ends. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities: “configured to conduct electrical energy through between the two exposed regions” is not grammatically correct. Claim 9 should read or should be similarly worded to read “configured to conduct electrical energy through and between the two exposed regions.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 9 recites “a bipolar lacerator comprising: a wire at least partially covered by electrical insulation … wherein the wire is exposed through the insulation at two exposed regions along or near the inner curvature of the kink, wherein the wire is configured to conduct electrical energy through between the two exposed regions through a tissue target positioned between the two exposed regions in the inner curvature to lacerate the tissue target via the electrical energy.” However, the claims and specification do not explain how the claimed invention may be a bipolar electrical device with only one wire. The claimed invention is currently understood by Examiner to only have one wire which conducts electrical energy, meaning there is not a second wire or conductive member acting as the return electrode and is not different from the monopolar lacerator of claims 1-8. Applicant must provide a description of how bipolar electrical energy may be delivered from one conductive wire. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein the exposed regions extends …". However, claim 1 recites one exposed region, “wherein the wire is exposed through the insulation at an exposed region.” There is insufficient antecedent basis for the limitation of multiple exposed regions in claim 5.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the method of claim 20 includes one laceration step or two separate laceration steps, i.e. lacerating a heart valve leaflet followed by LAMPOON, BASILICA, or ELASTIC. 
Regarding claim 20, the terms “LAMPOON,” “BASILICA,” and “ELASTIC” are not known procedures found in the art. The procedures are not clearly defined by the claim, the specification does not describe steps for each procedure, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2 and 10 recite “wherein the tissue target is a native heart valve leaflet or a prosthetic heart valve leaflet,” which does not further limit the structure of the claimed invention. Claims 2 and 10 recite the intended use of the claimed invention rather than a structural limitation of the claimed invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konesky (US 2017/0171532 A1).

Regarding claim 1,  Konesky teaches a monopolar lacerator comprising: 
	a wire at least partially covered by electrical insulation (Figs. 15A-15C: snare device 402; [0039], [0068]-[0070]), wherein the wire has a kink defining an inner curvature (Fig. 15A shoes snare 402 is curved and has an inner curve), wherein the wire is exposed through the insulation at an exposed region on the inner curvature of the kink, wherein the wire is configured to conduct electrical energy through the exposed region to a tissue target in contact with the exposed region to lacerate the tissue target via the electrical energy (Fig. 15A: apertures 436, wire 434; [0068], [0037]).

Regarding claim 3, Konesky teaches the lacerator of claim 1, wherein the kink defines an internal angle that is less than 30 degrees ([0068] – wire 434 is flexible to adjust around the shape of target tissue (see Figs. 8C-8D), which means its curved distal portion may be bent to an angle less than 30 degrees).

Regarding claim 4, Konesky teaches the lacerator of claim 1, wherein the exposed region extends less than 180 degrees around the wire (Fig. 15A).

Regarding claim 6, Konesky teaches the lacerator of claim 1, wherein the lacerator is operable to conduct from 50W to 100W of energy to the tissue target ([0037], [0043] – “operable” is defined as “able to be used” (Oxford Languages), therefore the device of Konesky is operable to conduct the claimed power range since it discloses an electrically conductive wire and a generator as a high electrical energy source).

Regarding claim 8, Konesky teaches the lacerator of claim 1, further comprising an irrigation catheter configured to introduce a non-ionic liquid adjacent to the exposed region to displace blood from around the exposed region (Fig. 15A: apertures 436, gas tube 428; [0057], [0070] – any lumen which allows a fluid to flow may be suitable for irrigation, including apertures 436 of Konesky, which allow fluid to be distributed adjacent to the exposed wire).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Konesky in view of Khan (ISSN: 1936-898).

Regarding claim 5, Konesky teaches the lacerator of claim 1 (Fig. 15A), but fails to explicitly teach wherein the exposed region extends less than 5 mm longitudinally. 
However, Khan, which discloses an analogous electrosurgical snare device, teaches wherein the exposed region extends less than 5 mm longitudinally (p. 1837). 
Khan teaches using an electrosurgical snare comprising discrete electrode formed by a denuded section of an insulated conductive wire. Discrete electrodes are known in the art of electrosurgical devices and differences in the length or width of the exposed area of an electrode would not cause the electrode to perform differently in one device versus another device (MPEP 2144.04(IV)(A)). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the apertures (436) of the device taught by Konesky to extend less than 5 mm longitudinally in order to yield the predictable result of treating tissue in a desired manner. 

Regarding claim 7, Konesky teaches the lacerator of claim 1, but fails to explicitly teach wherein the lacerator is configured to be delivered percutaneously or transvascularly into a patient's heart.
However, Khan, which describes an analogous electrosurgical snare device, teaches wherein the lacerator is configured to be delivered percutaneously or transvascularly into a patient's heart (Fig. 1; p. 1836-1837).
Khan discloses a method for lacerating an anterior mitral leaflet with an electrosurgical snare device (p. 1836, Medtronic Amplatz GooseNeck). Konesky teaches a snare device for treating tissue, such as a polyp or tumor in the gastrointestinal tract. Although Konesky does not explicitly disclose the size of the snare device, it is known in the field of electrosurgical devices to treat tissue within the heart with electrosurgical snare devices. Changes in the size and scale of the device taught by Konesky would not cause the device to perform differently (MPEP 2144.04(IV)(A)). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Konesky to be appropriately sized in order to be delivered percutaneously or transvascularly in order to yield the predictable result of treating target tissue in a desired manner.

Claims 9, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konesky in view of Ibrahim (US 2009/0281541 A1).

Regarding claim 9, Konesky teaches a lacerator comprising: 
	a wire at least partially covered by electrical insulation (Figs. 15A-15C: snare device 402; [0039], [0068]-[0070]), wherein the wire has a kink defining an inner curvature (Fig. 15A shoes snare 402 is curved and has an inner curve), wherein the wire is exposed through the insulation at an exposed region on the inner curvature of the kink, wherein the wire is configured to conduct electrical energy through the exposed region to a tissue target in contact with the exposed region to lacerate the tissue target via the electrical energy (Fig. 15A: apertures 436, wire 434; [0068], [0037]).

	Konesky fails to teach wherein the lacerator is bipolar. 
	However, Ibrahim, in an analogous electrosurgical device, teaches a bipolar tissue treatment device (Fig. 4: electrodes 426; [0011], [0056]). 
	Ibrahim discloses a device for treating tissue with electrosurgical energy delivered via electrodes which are configured as monopolar or bipolar. It is well known in the art of electrosurgical devices for electrodes to be monopolar and/or bipolar in order to deliver energy to target tissue. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Konesky to include a bipolar electrode configuration by substituting the monopolar wire of Konesky with two wires for delivering bipolar energy, as taught by Ibrahim, in order to yield the predictable result of treating tissue in a desired manner. 

Regarding claim 11, the combination of Konesky and Ibrahim teaches the lacerator of claim 9, wherein the kink defines an internal angle that is less than 30 degrees (Konesky [0068] – wire 434 is flexible to adjust around the shape of target tissue (see Figs. 8C-8D), which means its curved distal portion may be bent to an angle less than 30 degrees).

Regarding claim 12, combination of Konesky and Ibrahim teaches the lacerator of claim 9, wherein the two exposed regions are positioned facing each other (Konesky Fig. 15A: apertures 436).

Regarding claim 13, combination of Konesky and Ibrahim teaches the lacerator of claim 9, wherein the two exposed regions are positioned on opposite ends of the kink (Konesky Fig. 15A: apertures 436).

Regarding claim 14, combination of Konesky and Ibrahim teaches the lacerator of claim 9, wherein the two exposed regions each extend less than 180 degrees around the wire (Konesky Fig. 15A).

Regarding claim 15, combination of Konesky and Ibrahim teaches the lacerator of claim 9, wherein the two exposed regions each extend less than 5 mm longitudinally (Ibrahim [0065]).
Ibrahim discloses electrodes which can have a length ranging from 4mm to about 20mm, meaning the length of a conductive surface exposed to target tissue is known in the art of electrosurgical devices is known to be in the range of 4mm to 20mm. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Konesky to include apertures measuring less than 5mm in length in order to yield the predictable result of treating tissue in a desired manner. 

Regarding claim 16, combination of Konesky and Ibrahim teaches the lacerator of claim 9, wherein the lacerator is operable to conduct from 50W to 100W of energy between the two exposed regions through the tissue target (Konesky [0037], [0043] – “operable” is defined as “able to be used” (Oxford Languages), therefore the device of Konesky is operable to conduct the claimed power range since it discloses an electrically conductive wire and a generator as a high electrical energy source; Ibrahim [0040] teaches the range of 5W to 150W may be used to treat cardiac tissue).

Regarding claim 18, combination of Konesky and Ibrahim teaches the lacerator of claim 9, further comprising an irrigation catheter configured to introduce a non-ionic liquid adjacent to the two exposed regions to displace blood from around the two exposed regions (Konesky Fig. 15A: apertures 436, gas tube 428; [0057], [0070] – any lumen which allows a fluid to flow may be suitable for irrigation, including apertures 436 of Konesky, which allow fluid to be distributed adjacent to the exposed wire).

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konesky in view of Ibrahim, further in view of Khan.

Regarding claim 17, the combination of Konesky and Ibrahim teaches the lacerator of claim 9, but fails to teach wherein the lacerator is configured to be delivered percutaneously or transvascularly into a patient's heart.
However, Khan, which describes an analogous electrosurgical snare device, teaches wherein the lacerator is configured to be delivered percutaneously or transvascularly into a patient's heart (Fig. 1; p. 1836-1837).
Khan discloses a method for lacerating an anterior mitral leaflet with an electrosurgical snare device comprising an insulated, conductive loop with a kinked portion. Konesky teaches a snare device for treating tissue, such as a polyp or tumor in the gastrointestinal tract. Although Konesky does not explicitly disclose the size of the snare device, it is known in the field of electrosurgical devices to treat tissue within the heart with electrosurgical snare devices. Changes in the size and scale of the device taught by Konesky would not cause the device to perform differently (MPEP 2144.04(IV)(A)). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of the combination of Konesky and Ibrahim to be appropriately sized in order to be delivered percutaneously or transvascularly in order to yield the predictable result of treating target tissue in a desired manner.

Regarding claim 19, the combination of Konesky and Ibrahim teaches the lacerator of claim 9, but fails to teach a method comprising lacerating a native or prosthetic heart valve leaflet within a patient's heart using the lacerator of claim 9. 
However, Khan teaches a method comprising lacerating a native or prosthetic heart valve leaflet within a patient’s heart using a lacerator (p. 1836-1839). 
Khan discloses a method for transecting an anterior mitral valve leaflet with an electrosurgical snare device comprising an insulated wire with a denuded portion and a kinked portion. It is known the field of electrosurgical devices to use electrosurgical snare to treat leaflets of the heart. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Khan to include using the lacerator of the combination of Konesky and Ibrahim in order to yield the predictable result of treating tissue in a desired manner. 

Regarding claim 20, the combination of the combination of Konesky, Ibrahim, and Khan teaches the method of claim 19, wherein the method comprises LAMPOON, BASILICA, or ELASTIC (Khan p. 1836-1839).

Conclusion
Accordingly, claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ciarrocca (US 2005/0171532 A1) discloses a bipolar snare with at least one fluid delivery channel. 
Eggers (US 5318564) discloses a bipolar snare comprising an electrically insulated loop. 
Durgin (US 6050995) discloses an electrosurgical snare comprising a loop of first and second conductors and a kinked portion at the distal-most end of the loop. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794